The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




      Dated: 10:07 PM November 14, 2020




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

     IN RE:                                         :   CHAPTER 13
                                                    :
     DAVID MARK SPENCER,                            :   CASE NO. 20-60203
     YLVA SOFI ROGLER,                              :
                                                    :   JUDGE RUSS KENDIG
          Debtors.                                  :
                                                    :   MEMORANDUM OF OPINION
                                                    :   (NOT FOR PUBLICATION)
                                                    :

        This matter is before the court to consider Debtors’ eligibility under 11 U.S.C. § 109(e).
The eligibility issue was raised in Mark Porter’s (“Creditor”) objection to confirmation, Debtors’
objection to Creditor’s proof of claim, and the chapter 13 trustee’s (“Trustee”) motion to dismiss.
The court held a hearing on Debtors’ objection on August 5, 2020, after which a briefing
schedule was issued. The matter is now ready for ruling.

        The court has subject matter jurisdiction of this case under 28 U.S.C. § 1334 and the
general order of reference issued by the United States District Court for the Northern District of
Ohio. Gen. Ord. No. 2012-07 (N.D. Ohio April 4, 2012). This matter is a core proceeding and
the court has statutory authority to enter final orders and judgments. 28 U.S.C. § 157(b)(2)(A),
(B), (O). And because the matter “stems from the bankruptcy itself,” the court also has
constitutional authority to enter final orders and judgments. Stern v. Marshall, 564 U.S. 462, 499
(2011). Pursuant to 28 U.S.C. §§ 1408 and 1409, venue in this court is proper. This opinion




20-60203-rk      Doc 155       FILED 11/14/20        ENTERED 11/16/20 08:35:11                Page 1 of 9
constitutes the court’s findings of fact and conclusions of law in accordance with Rule 7052 of
the Federal Rules of Bankruptcy Procedure. 1

        This opinion is not intended for publication or citation. The availability of this opinion,
in electronic or printed form, is not the result of a direct submission by the court.

                                                 BACKGROUND

      This eligibility dispute arises from a prepetition business purchase agreement (the
“Agreement”) between Creditor, Debtor-Spencer, and Brian Keller (“Keller”).

    A. The Agreement

       On February 20, 2019, the parties executed the Agreement, under which Debtor-Spencer
and Keller agreed to purchase In-Transit Trailer, LLC (the “Business”) from Creditor. The
provision of the Agreement labeled “Consideration” states:

                  As total consideration for the purchase and sale of the Business
                  (including its tangible and intangible assets as described above),
                  and Buyer’s assumption of the assumed obligations and all other
                  liabilities provided for in this Agreement, the Buyer shall pay to
                  the Seller the sum of $350,000.00, and such total consideration to
                  be referred to in this Agreement as the ‘Purchase Price.’

(Claim No. 2-1 pt. 2, at 2.) Creditor is identified as “Seller” and Debtor-Spencer and Keller are
identified as “Buyer” in the Agreement. (Id. at 1.)

        The Agreement also contains an indemnification clause, which provides in relevant part
that: “Buyer shall indemnify and hold Seller harmless from any and all liabilities and obligations
arising from Buyer’s operation of the Business after the Closing.” (Id. at 5.) The Agreement is
signed by Creditor, Debtor-Spencer, and Keller. (Id. at 8-10.) The closing date was February
20, 2019. (Id. at 2.)

    B. The State Court Case

        On December 18, 2019, Creditor filed a lawsuit in the Stark County Court of Common
Pleas (the “State Court”), seeking $746,123.70 against Debtor-Spencer and Keller jointly and
severally for damages arising from the Agreement. Creditor raises numerous claims in the State
Court case, including breach of contract, unjust enrichment, fraud/misrepresentation, and
indemnification. Relevant to this case are Creditor’s breach of contract claims. First, Creditor
alleges that Debtor-Spencer and Keller breached the Agreement by failing to pay Creditor the
$350,000.00 purchase price, and Creditor seeks damages in this amount. (Ex. A. to Creditor’s
Am. Obj. to Conf., ECF No. 74-1, at 2-3.) Second, Creditor alleges that after the Agreement was

1
  Hereinafter, unless otherwise indicated, any reference to a section (“§”) refers to a section in Title 11 of the United
States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), and any reference to a “Rule” refers to a Federal
Rule of Bankruptcy Procedure.

                                                           2


20-60203-rk         Doc 155        FILED 11/14/20           ENTERED 11/16/20 08:35:11                   Page 2 of 9
made, Debtor-Spencer and Keller, while operating the Business, incurred outstanding accounts
with third parties as follows:

                              AAA Freight, Inc.      $295,981.70
                              DDH Trucking, LLC      $68,869.00
                              Trimble Corp.          $11,880.04
                              JF Young Trucking      $9,270.00
                              Central Mutual         $8,045.76
                              People Net             $1,097.20
                              Provt Inc.             $980.00

(Id. at 3, 4.) Creditor alleges that the third parties have sought payment from him on these
accounts, and Debtor-Spencer and Keller have breached the Agreement by failing to indemnify
him. (Id. at 4.) Creditor seeks damages in the total amount of these accounts, $396,123.70. (Id.)

   C. The Bankruptcy Case

         On January 31, 2020, Debtors filed a joint petition for relief under chapter 13 of the
Bankruptcy Code. On Schedule F, Debtors listed noncontingent, liquidated, and unsecured
claims in the total amount of $139,751.46. Creditor is identified on Schedule F as holding a
contingent, unliquidated, disputed, and unsecured claim in an unspecified dollar amount.
Creditor’s claim is described as “potential liability arising out of corporate contract.” (ECF No.
1, at p. 33.)

        Creditor filed a wholly unsecured proof of claim (the “Claim”) in the amount of
$746,123.70 on February 25, 2020. The Claim is based on the Agreement. Creditor breaks his
Claim down as follows: (1) $350,00.00 for failure to pay the purchase price; and (2) $396,123.70
for failure to indemnify pursuant to the Agreement. (ECF No. 83, at 2.) Although Creditor has
raised fraud claims in the State Court case, Creditor contends that his $746,123.70 Claim falls
under an obligation to pay this amount pursuant to the Agreement. (Id.)

        Debtors objected to the Claim on June 12, 2020, disputing the enforceability of the
Agreement. Debtors argue that since the Claim is contingent and unliquidated, it is not an
allowed claim for distribution purposes. They also contend that they would have answered
Creditor’s complaint and disputed Creditor’s allegations if the State Court case had not been
stayed.

        Creditor filed an amended objection to confirmation on May 6, 2020, alleging, among
other things, that Debtors’ unsecured debts exceed the debt limit imposed by § 109(e). Debtors
responded to the objection on May 12, 2020, arguing that Creditor’s Claim was properly
scheduled as contingent and unliquidated because the subject of the Claim was pending in the
State Court case on the petition date. On July 23, 2020, Trustee filed a motion to dismiss,
arguing that Debtors exceed the unsecured debt limit in § 109(e) and are therefore ineligible for
relief under chapter 13 of the Bankruptcy Code.




                                                 3


20-60203-rk     Doc 155      FILED 11/14/20       ENTERED 11/16/20 08:35:11           Page 3 of 9
                                          DISCUSSION

       Section 109(e) of the Bankruptcy Code provides in relevant part:

               Only an individual with regular income that owes, on the date of
               the filing of the petition, noncontingent, liquidated, unsecured
               debts of less than $419,275 and noncontingent, liquidated, secured
               debts of less than $1,257,850 . . . may be a debtor under chapter 13
               of this title.

§ 109(e). The purpose of § 109(e) is “[t]o ensure that only relatively small debtors invoke the
protections of Chapter 13[.]” Glance v. Carroll (In re Glance), 487 F.3d 317, 319-20 (6th Cir.
2007); Comprehensive Accounting Corp. v. Pearson (In re Pearson), 773 F.2d 751, 753 (6th Cir.
1985) (“Congress desired to give small sole proprietors the benefit of Chapter 13, but also
established dollar limits to prevent larger businesses from taking advantage of the provisions.”).

       “Chapter 13 eligibility should normally be determined by the debtor’s schedules
checking only to see if the schedules were made in good faith.” Pearson, 773 F.2d at 757.
However, even if filed in good faith, a debtor’s schedules are not dispositive:

               (1) the schedules are unquestionably the starting point of the
               eligibility inquiry, but may also be the ending point under certain
               circumstances; (2) the word ‘normally’ used with respect to
               reliance on schedules implies exceptions for the proper application
               of a court’s discretion so long as the determination focuses on
               determining debts ‘on the date of filing,’; and (3) given the need
               for parties in interest to know § 109(e) eligibility early in a case,
               the eligibility determination should not depend on the claims
               allowance process (based on the Sixth Circuit’s quoting with
               approval a case that states that the court considers debts as they
               exist at the time of filing, ‘not after a hearing’) and turn into
               separate satellite litigation that dominates and delays the Chapter
               13 proceedings . . . [A] court must make an independent
               determination apart from Debtor’s schedules whether debts are
               contingent and unliquidated.

In re Perkins, No. 08-33352, 2009 Bankr. LEXIS 2885, at *4-5 (Bankr. N.D. Ohio Sept. 14,
2009) (citations omitted); In re Bosserman, 587 B.R. 668, 674 (Bankr. N.D. Ohio 2018); In re
Smith, 365 B.R. 770, 780-81 (Bankr. S.D. Ohio 2007). The party challenging a debtor’s
eligibility under § 109(e) has the initial burden of going forward with the evidence. Smith, 365
B.R. at 780 (citing In re Pike, 258 B.R. 876, 882 (Bankr. S.D. Ohio 2001)). The court may
dismiss or convert a debtor’s case if the debtor fails to meet § 109(e)’s eligibility requirements.
Smith, 365 B.R. at 780 (citing In re White, 216 B.R. 232, 234 (Bankr. S.D. Ohio 1997)).

        In this case, there is no dispute that Debtors’ secured debt is within § 109(e)’s limits. The
issue is whether Debtors’ noncontingent, liquidated, unsecured debts are less than $419,275. On

                                                 4


20-60203-rk      Doc 155     FILED 11/14/20       ENTERED 11/16/20 08:35:11            Page 4 of 9
Schedule F, Debtors listed noncontingent, liquidated, and unsecured claims in the total amount of
$139,751.46. Creditor is listed as holding a contingent, unliquidated, disputed, and unsecured
claim in an unspecified dollar amount. However, Creditor argues that he held a noncontingent,
liquidated, unsecured claim in the amount of $746,123.70 as of the petition date. Thus, Creditor
argues that Debtors exceed the unsecured debt limit in § 109(e), and Trustee seeks to dismiss
Debtors’ case on this basis.

   A. Creditor Has an Unsecured Claim for Eligibility Purposes

        Debtors dispute the validity and enforceability of the Agreement underlying Creditor’s
Claim, arguing that Creditor failed to perform under the Agreement’s terms. Debtors also argue
that there was no transfer of assets or consideration in support of the Agreement. Because of
this, Debtors argue that Creditor’s Claim is not valid and should not be included for eligibility
purposes. The court disagrees.

        The term “debt” is defined under the Bankruptcy Code as “liability on a claim.”
§ 101(12). A “claim” is defined in relevant part as a “right to payment, whether or not such right
is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured.” § 101(5)(A). “The terms debt and
claim are coextensive: a creditor has a claim against the debtor; the debtor owes a debt to the
creditor.” Southmark Corp. v. Schulte Roth & Zabel (In re Southmark Corp.), 88 F.3d 311, 317
(5th Cir. 1996) (internal quotation marks and citation omitted). “Section 109(e) excludes
unliquidated and contingent debts from the eligibility calculation, but it does not exclude debts
which are merely disputed.” Fountain v. Deutsche Bank Nat’l Trust Co. (In re Fountain), 612
B.R. 743, 748 (B.A.P. 9th Cir. 2020) (citing Nicholes v. Johnny Appleseed (In re Nicholes), 184
B.R. 82, 88 (B.A.P. 9th Cir. 1995)).

         Here, the validity and enforceability of the Agreement have not yet been determined in
the State Court case. However, Creditor’s alleged right to payment is evidenced by the
Agreement itself, which was attached to the Claim. According to the Agreement, Debtor-
Spencer and Keller agreed to purchase the Business from Creditor for $350,000.00. The
Agreement also contains an indemnification provision, which states that Debtor-Spencer and
Keller shall indemnify and hold Creditor harmless from any and all obligations arising from their
operation of the Business after the closing date. Debtors acknowledged Creditor’s Claim by
listing it in their schedules. The mere fact that they dispute the debt is not a sufficient basis to
exclude it for purposes of § 109(e). Fountain, 612 B.R. at 748 (citing Nicholes, 184 B.R. at 88).
Thus, Creditor has an unsecured claim for eligibility purposes.

   B. The Claim is Partially Contingent and Partially Noncontingent

         Next, the court must determine whether the debt is contingent. “[C]ase law uniformly
holds that ‘a debt is contingent if it does not become an obligation until the occurrence of a
future event, but is noncontingent when all of the events giving rise to liability for the debt
occurred prior to the debtor’s filing for bankruptcy.’” Smith, 365 B.R. at 781 (quoting Mazzeo
v. United States (In re Mazzeo), 131 F.3d 295, 303 (2d Cir. 1997)). “A claim is contingent as to
liability if the debtor’s legal duty to pay does not come into existence until triggered by the

                                                 5


20-60203-rk      Doc 155     FILED 11/14/20       ENTERED 11/16/20 08:35:11           Page 5 of 9
occurrence of a future event. A creditor’s claim is not contingent when the ‘triggering event’
occurred prior to the filing of the chapter 13 petition.” Mazzeo, 131 F.3d at 303 (citation and
alterations omitted).

        In the instant case, the $350,000.00 portion of the Claim is noncontingent because the
triggering event, i.e. Debtor-Spencer’s and Keller’s obligation to pay the purchase price, arose
prior to the petition date when the Agreement was executed. However, as explained below, the
remaining $396,123.70 portion of the Claim based on indemnity is contingent. The Supreme
Court of Ohio has stated:

                  Indemnity arises from contract, either express or implied, and is
                  the right of a person, who has been compelled to pay what another
                  should have paid, to require complete reimbursement. In general,
                  to indemnify is to make whole and has been defined to mean to
                  save harmless by giving security for the reimbursement of a person
                  in case of anticipated loss, as by execution and delivery of a bond.

                  The nature of an indemnity relationship is determined by the intent
                  of the parties as expressed by the language used. All words used
                  must be taken in their ordinary and popular sense, and when a
                  writing is worded in clear and precise terms; when its meaning is
                  evident, and tends to no absurd conclusion, there can be no reason
                  for refusing to admit the meaning which it naturally presents.

Worth v. Aetna Cas. & Sur. Co., 513 N.E.2d 253, 256 (Ohio 1987) (citations, quotation marks,
and alterations omitted).

        Here, the relevant portion of the Agreement’s indemnity provision states: “Buyer shall
indemnify and hold Seller harmless from any and all liabilities and obligations arising from
Buyer’s operation of the Business after the Closing.” (Claim No. 2-1 pt. 2, at 5.) Creditor
alleges that third parties have sought payment and made claims against him for the outstanding
accounts. But there is no indication that Creditor has been compelled to pay the third parties for
the outstanding accounts, nor is there any indication that Debtor-Spencer and Keller had a
contractual duty to defend Creditor.2 Accordingly, the $396,123.70 portion of the Claim based
on indemnity is contingent. Cf. e.g., Rayco Mfg. v. Beard Equip. Co., No. 11-CA-0057, 2014
Ohio App. LEXIS 885, at *15-25 (Ohio Ct. App. 2014) (holding that: (1) indemnity claim was
not yet ripe when liability of indemnitee had not yet been determined in pending case; and (2)
plain language of agreement did not impose an express duty on indemnitor to defend).


2
  The duty to indemnify is separate and distinct from the duty to defend. See Allen v. Fifth Third Bank, No. L-13-
1143, 2014 Ohio App. LEXIS 1280, at *9 (Ohio Ct. App. 2014) (“Where an indemnity agreement includes a duty to
defend, that duty is broader than and distinct from the duty to indemnify . . . .”). Even assuming the Agreement
imposed upon Debtor-Spencer and Keller an obligation to defend Creditor, there is no indication that Creditor has
incurred costs and expenses in defense of the claims from the third parties. See, e.g., In re Fuel Baron’s, Inc., 488
B.R. 783, 789 (Bankr. N.D. Ga. 2013) (holding that a creditor’s indemnity claim for defense costs already incurred
was noncontingent for purposes of § 502(e)(1)(B) because no future event was needed to trigger a legal duty to pay
the claim).

                                                          6


20-60203-rk        Doc 155        FILED 11/14/20          ENTERED 11/16/20 08:35:11                  Page 6 of 9
Therefore, Creditor’s Claim is contingent in the amount of $396,123.70 and noncontingent in the
amount of $350,000.00.

        Debtors argue that the entire Claim is contingent because liability has not yet been
established in the State Court case. However, a debt does not qualify as contingent merely
because the debtor disputes liability or has counterclaims or defenses to the underlying claim.
See, e.g., In re Clark, 91 B.R. 570, 575 (Bankr. D. Colo. 1988) (explaining that a debt is not
contingent just because it is subject to offset or counterclaim); In re Crescenzi, 69 B.R. 64, 65
(S.D.N.Y. 1986) (“merely because a debtor disputes a debt, or has potential defenses or
counterclaims that might reduce the creditors’ actual collection, the debt is not thereby rendered
‘contingent’ or ‘unliquidated.’); Fountain, 612 B.R. at 749 (“A dispute over liability for a claim
does not make the debt contingent.”). Nor is a debt contingent simply because it has not been
reduced to judgment. In re Martz, 293 B.R. 409, 411 (Bankr. N.D. Ohio 2002) (citing In re Dill,
30 B.R. 546, 549 (B.A.P. 9th Cir. 1983), aff’d, 731 F.2d 629 (9th Cir. 1984)). Debtor-Spencer
will have his chance to dispute liability in the State Court case. But for now, the only issue is the
nature of Creditor’s Claim for eligibility purposes under § 109(e). For the reasons already stated,
Creditor’s Claim is contingent in the amount of $396,123.70 and noncontingent in the amount of
$350,000.00.

   C. The Noncontingent Portion of the Claim is Liquidated

        The court must now determine whether the noncontingent portion of the Claim is
liquidated. In Pearson, the Sixth Circuit explained:

               The concept of liquidation has been variously expressed. The
               common thread throughout the cases, however, has been ready
               determination and precision in computation of the amount due. A
               liquidated debt is one that can be determined by mathematical
               computation. Some cases have stated the test as whether the
               amount due is capable of ascertainment by reference to an
               agreement or by simple computation.

Pearson, 773 F.2d at 754 (quotation marks, citation, and alterations omitted). “Since Pearson,
courts applying § 109(e)’s eligibility standard have uniformly held that ready determinability is
the touchstone for distinguishing between liquidated and unliquidated debts.” Smith, 365 B.R. at
782 (collecting cases).

         The facts here show that the noncontingent portion of the Claim is liquidated. The
Agreement, which was executed before the petition date, provided that Debtor-Spencer and
Keller would purchase the Business from Creditor for $350,000.00. Creditor alleges that Debtor-
Spencer and Keller failed to pay the purchase price in accordance with the Agreement. Debtors
dispute liability and the validity of the Agreement. But a debt is not unliquidated simply because
it is disputed. Nicholes, 184 B.R. at 91; Crescenzi, 69 B.R. at 65. Therefore, the noncontingent
portion of the Claim is liquidated.




                                                 7


20-60203-rk      Doc 155     FILED 11/14/20       ENTERED 11/16/20 08:35:11            Page 7 of 9
   D. Debtor-Spencer Exceeds § 109(e)’s Unsecured Debt Limit

        Having determined that Creditor has a $350,000.00 noncontingent, liquidated, and
unsecured claim, the issue now is whether this causes Debtors to be ineligible under § 109(e).
Debtors would clearly exceed the unsecured debt limit in § 109(e) if the $350,000.000 debt owed
to Creditor is added to the $139,751.46 of noncontingent, liquidated, and unsecured debts Debtors
listed on Schedule F. However:

               It would be inconsistent with the plain meaning of the language of
               Sections 302(a), 302(b), and 109(e) to treat joint filers as a
               consolidated entity, whose debts taken together may not exceed the
               Section 109(e) ceilings, rather than two separate individuals who
               must separately each qualify as a debtor pursuant to Section
               109(e). It would also be inconsistent with the exemption of assets
               to treat joint filers as a consolidated entity rather than separate
               individuals. Each debtor in a joint case may claim exemptions
               separately.

In re Scholz, No. 10-08446, 2011 Bankr. LEXIS 2971, at *5 (Bankr. M.D. Fla. April 11, 2011)
(citation omitted) (denying trustee’s motion to dismiss and holding that chapter 13 debtors in
joint case each separately met debt eligibility requirements in § 109(e)); see also In re Werts, 410
B.R. 677, 689, 696 (Bankr. D. Kan. 2009) (holding that chapter 7 debtors were not precluded
from converting to chapter 13 because each debtor had debts falling below the unsecured debt
limit). Therefore, “[i]f married debtors are each eligible to file individual Chapter 13 petitions,
they may file a joint Chapter 13 petition notwithstanding a combined debt total which exceeds
§ 109(e) limits.” In re Hannon, 455 B.R. 814, 816 (Bankr. S.D. Fla. 2011). Relatedly, the
ineligibility of one debtor in a joint chapter 13 case does not compel the dismissal of the other
debtor who is otherwise eligible. See, e.g., In re Tabor, 232 B.R. 85, 90-92 (Bankr. N.D. Ohio
1999) (dismissing debtor-husband who exceeded § 109(e)’s debt limit in joint chapter 13 case
but allowing debtor-wife to proceed with case).

       In this case, Schedule F indicates that Debtor-Spencer incurred total debts in the amount
of $60,683.76, Debtor-Rogler incurred total debts in the amount of $55,434.58, and both Debtors
incurred debts in the total amount of $23,633.12. Clearly, the debt owed to Creditor pursuant to
the Agreement was a debt incurred only by Debtor-Spencer and Keller; Debtor-Rogler’s name
and signature do not even appear on the Agreement, and Creditor does not argue otherwise.
Thus, after adding the debt owed by Debtor-Spencer to Creditor ($350,000.00) with the debts
incurred by Debtor-Spencer ($60,683.76) and the debts incurred by both Debtors ($23,633.12),
Debtor-Spencer has a total of $434,316.88 in noncontingent, liquidated, and unsecured debts.
Accordingly, Debtor-Spencer is ineligible to be a chapter 13 debtor. However, Debtor-Rogler
does not exceed the unsecured debt limit. Therefore, the court will only dismiss Debtor-Spencer
from this chapter 13 case.




                                                 8


20-60203-rk      Doc 155     FILED 11/14/20       ENTERED 11/16/20 08:35:11           Page 8 of 9
                                        CONCLUSION

        The court makes no findings or conclusions regarding any of the claims, defenses, or
counterclaims any party has raised or may raise in the State Court case. Today, all the court is
deciding is the nature of Creditor’s Claim for purposes of eligibility under § 109(e). For the
reasons already stated, the Claim is noncontingent and liquidated in the amount of $350,000.00.
Consequently, Debtor-Spencer is ineligible to be a chapter 13 debtor under § 109(e). The court
will enter a separate order in accordance with this opinion.


Service List:

Christine K. Corzin
304 N Cleveland-Massillon Road
Akron, OH 44333

Robert E. Soles, Jr.
Gregory M. Friend
6545 Market Avenue North
North Canton, Ohio 44721

Dynele L Schinker-Kuharich
Office of the Chapter 13 Trustee
200 Market Avenue North, Ste. LL30
Canton, OH 44702




                                                9


20-60203-rk     Doc 155     FILED 11/14/20      ENTERED 11/16/20 08:35:11           Page 9 of 9
